ICJ_084_EastTimor_PRT_AUS_1991-05-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER OF 3 MAY 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU TIMOR ORIENTAL

(PORTUGAL c. AUSTRALIE)

ORDONNANCE DU 3 MAI 1991
Official citation:

East Timor (Portugal v. Australia),
Order of 3 May 1991, I.C.J. Reports 1991, p.9

Mode officiel de citation:

Timor oriental (Portugal c. Australie),
ordonnance du 3 mai 1991, C.LJ. Recueil 1991, p.9

 

Sales number 5 9 4
N° de vente :

 

 

 
3 MAY 1991

ORDER
EAST TIMOR
(PORTUGAL v. AUSTRALIA)
TIMOR ORIENTAL
(PORTUGAL c. AUSTRALIE)
3 MAT 1991

ORDONNANCE
1991
3 May
General List
No. 84

INTERNATIONAL COURT OF JUSTICE

YEAR 1991

3 May 1991

CASE CONCERNING EAST TIMOR

(PORTUGAL v. AUSTRALIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 48 of the Rules of Court,

Having regard to the Application filed by the Portuguese Republic in
the Registry of the Court on 22 February 1991, instituting proceedings
against the Commonwealth of Australia in respect of a dispute concerning
certain activities of Australia with respect to East Timor;

Whereas on 22 February 1991 a copy of the Application was trans-
mitted to the Commonwealth of Australia through its Embassy in The
Hague;

Whereas the Portuguese Republic has appointed H.E. Mr. Francisco
Manuel Baïtazar Moita, Ambassador of Portugal to the Netherlands, as
Agent, and Mr. José Servulo Correia and Mr. Miguel Galvao Teles as Co-
Agents, and the Commonwealth of Australia has appointed Dr. Gavan
Griffith, Q.C., Solicitor-General, as Agent, and Mr. Henry Burmester and
H.E. Mr. Donald J. Grimes as Co-Agents;

Whereas at a meeting between the President and the Agents of the
Parties held on 2 May 1991, the Parties agreed on the time-limits set out
below,

Fixes the following time-limits for the written proceedings:

18 November 1991 for the Memorial of the Portuguese Republic;
10 EAST TIMOR (ORDER 3 V 91)

1 June 1992 for the Counter-Memorial of the Commonwealth of Aus-
tralia; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this third day of May, one thousand nine
hundred and ninety-one, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of the
Portuguese Republic and the Government of the Commonwealth of Aus-
tralia, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
